DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Ln 1-2, please amend to --A hydraulic unit with parallel pumps linked to [[the]] a servomotor 
Claim 1 Ln 18, please amend to --[[the]] a bolt--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 Ln 4-5 cites the limitation "a lower hydraulic chamber, a plunger, two hydraulic rods, a hydraulic pressure accumulator and a plunger”.  It is unclear if the second plunger is intended to be part of the first hydraulic pump or not when taken in light of the specification which only states one plunger per pump.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a lower hydraulic chamber, 
Claim 10 Ln 7-8 cites the limitation "a lower hydraulic chamber, a plunger, two hydraulic rods, a hydraulic pressure accumulator and a plunger”.  It is unclear if the second plunger is intended to be part of the first hydraulic pump or not when taken in light of the specification which only states one plunger per pump.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a lower hydraulic chamber, 
Claim 10 Ln 9-10 cites the limitation "a ball screw coupled on the other face”.  It is unclear what the term ‘the other face’ means as it lacks antecedent basis.  This drives a clarity issue regarding to what the ball screw is coupled to.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a ball screw coupled  to the roller bearing--.
Claim 13 Ln 1-2 cites the limitation "characterized in that optionally the hydraulic rods have different diameters producing four different pressures”.  The use of an alternative limitation does not necessarily drive a clarity rejection.  However, in this instance there is no other limitation to ‘option’ for instead of the limitation.  Stated another way, if the ‘rods having different diameters’ are not present, then what other feature is being claimed?  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --characterized in that [[optionally]] the hydraulic rods have different diameters producing four different pressures--.
Claim 14 Ln 1-2 cites the limitation "characterized by working immersed in the oil”.  It is unclear what is meant by this term.  It may be a direct translation from another language whose meaning was lost in translation.  Therefore, the scope of the claim is indeterminate.  An interpretation cannot be provided for this clarity error and the claim won’t be treated on the merits.
Claim 16 Ln 1-2 cites the limitation "characterized in that it is for moving the hydraulic actuators that operate with hydraulic oil”.  It is unclear what is meant by this term.  It may be a direct translation from another language whose meaning was lost in translation.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the hydraulic actuators contain hydraulic oil.
Claim 17 Ln 1-2 cites the limitation "characterized in that up to 90% of the volume of oil from the reservoir is reduced”.  This bold limitation lacks antecedent basis.  This limitation is further unclear as it contains a ‘subjective term’ in that it is comparing the volume of oil from the reservoir to some other unknown/disclosed device.  The specification does not supply a standard for measuring the scope of the term and therefore the scope of the claim is indeterminate.  An interpretation cannot be provided for this clarity error and the claim won’t be treated on the merits.
Claim 18 Ln 1-2 cites the limitation " characterized by generating savings of up to 90% in electric energy”.  This limitation is unclear as it contains a ‘subjective term’ in that it is comparing the savings of electric energy to some other unknown/disclosed device.  The specification does not supply a standard for measuring the scope of the term and therefore the scope of the claim is indeterminate.  An interpretation cannot be provided for this clarity error and the claim won’t be treated on the merits.
Claims 11, 12 and 15 are rejected for their dependence upon at least claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muratsubaki; Ryoji et al. US 6068448 A, hereinafter Mura.
Regarding claim 10, Mura discloses (Fig. 1-2) a hydraulic unit with parallel pumps linked to a servomotor comprising: 
a first hydraulic pump (10A) comprising 
a hydraulic sleeve (11A), 
an upper hydraulic chamber (12A), 
a lower hydraulic chamber (12B), 
two hydraulic rods (13, threaded portion as depicted on either side of (14)), 
a hydraulic pressure accumulator (54) and 
a plunger (13A, 13B); 
a second hydraulic pump (Claim 4 discloses a duplicate pump as to the first hydraulic pump connected to the same servomotor as the first hydraulic pump)
a servomotor (21), coupled to a roller bearing (11) that has a ball screw (13) coupled on the other face; 
a pressure sensor (62, 64); 
a reservoir (16); 
an upper check valve (48); 
a lower check valve (44); 
a suction filter (18, Col 10 Ln 51-52); 
wherein the two hydraulic pumps mounted in parallel work jointly with the servomotor (Claim 4); and 
wherein the ball screw has the function of displacing a bolt of the ball screw upwardly or downwardly, according to the rotation direction of the servomotor (Col 10 Ln 44-50).
Regarding claim 13, Mura discloses (Fig. 1-2) the hydraulic rods have different diameters producing four different pressures (Col 9 Ln 64, Col 10 Ln 5-6).
Regarding claim 15, Mura discloses (Fig. 1-2) the hydraulic pressure accumulators (54) act as an element for guaranteeing the continuous supply of oil to eliminate interruption of the oil flow during the reversal of the movement (Col 13 Ln 22-25).
Regarding claim 16, Mura discloses (Fig. 1-2) it is for moving the hydraulic actuators that operate with hydraulic oil (Abstract discloses the circuit is a hydraulic circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mura, in view of Winter; Augustus P. US 3771918 A, hereinafter Winter.  Mura and Winter are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (servo motor/ball screw driven pumps); or the reference is reasonably pertinent to the problem faced by the inventor (boosting fluid pressure).  MPEP2141.01(a) I.
Regarding claim 11, Mura discloses the claimed invention substantially as claimed, as set forth above for Claim 10 except fails to explicitly state that the hydraulic rods are static, fixed on the roller bearing and on a base.  Instead, Mura discloses static cylinders and moving rods.
Winter discloses (Fig. 2-5) a hydraulic unit with parallel pumps linked to a servomotor comprising: 
a first hydraulic pump (46) comprising 
a hydraulic sleeve (205), 
an upper hydraulic chamber ((120) depicted right of (58)), 
a lower hydraulic chamber ((120) depicted left of (58)), 
two hydraulic rods (56, although depicted as a single rod, the examiner takes official notice that devices with ‘double rods’ are well known in the art and are interchangeable with devices with ‘single rods’), and 
a plunger (58); 
a second hydraulic pump (48)
a hydraulic sleeve (48’s equivalent of 205), 
an upper hydraulic chamber ((138) depicted right of (66)), 
a lower hydraulic chamber ((138) depicted left of (66)), 
two hydraulic rods (62), and 
a plunger (66); 
a servomotor (90), coupled to a roller bearing (60) that has a ball screw (70) coupled on the other face;
wherein the hydraulic rods are static (Col 9 Ln 12-22), fixed on the roller bearing and on a base (98).
Stated another way Winter discloses moving cylinders and static rods.
Because both Mura and Winter teach hydraulic units with parallel pumps linked to servomotors, it would have been obvious to one skilled in the art to substitute one hydraulic unit for the other to achieve the predictable result of pumping fluids at increasingly higher pressures.

Regarding claim 12, Mura discloses (Fig. 1-2) the hydraulic sleeves of the hydraulic pumps move to perform the pumping.
Mura discloses the claimed invention substantially as claimed, as set forth above for Claim 10 except fails to explicitly state that the hydraulic sleeves of the hydraulic pumps move to perform the pumping.
Winter discloses (Fig. 2-5) a hydraulic unit with parallel pumps linked to a servomotor comprising: 
a first hydraulic pump (46) comprising 
a hydraulic sleeve (205), 
an upper hydraulic chamber ((120) depicted right of (58)), 
a lower hydraulic chamber ((120) depicted left of (58)), 
two hydraulic rods (56, although depicted as a single rod, the examiner takes official notice that devices with ‘double rods’ are well known in the art and are interchangeable with devices with ‘single rods’), and 
a plunger (58); 
a second hydraulic pump (48)
a hydraulic sleeve (48’s equivalent of 205), 
an upper hydraulic chamber ((138) depicted right of (66)), 
a lower hydraulic chamber ((138) depicted left of (66)), 
two hydraulic rods (62), and 
a plunger (66); 
a servomotor (90), coupled to a roller bearing (60) that has a ball screw (70) coupled on the other face;
wherein the hydraulic sleeves of the hydraulic pumps move to perform the pumping (Col 9 Ln 12-22).
Stated another way Winter discloses moving cylinders and static rods.
Because both Mura and Winter teach hydraulic units with parallel pumps linked to servomotors, it would have been obvious to one skilled in the art to substitute one hydraulic unit for the other to achieve the predictable result of pumping fluids at increasingly higher pressures.

Relevant Art
The following is a list of relevant art:
US 5261810, US 8920145, US 7438553, US 7186111 disclose devices similar to the claimed invention in that they comprise plural moveable cylinders cooperating with fixed pistons and piston rods.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
	/KENNETH BOMBERG/           Supervisory Patent Examiner, Art Unit 3745